Citation Nr: 1417623	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hip disability, claimed as secondary to service connected bilateral knee and lumbar spine disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active duty service from March 1987 to March 1989 in the Navy and September 1991 to May 1994 in the Marines.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, which denied service connection for a left hip disability and depression.  The Veteran appealed both issues.

Service connection for depression was subsequently granted in a February 2011 RO decision.  The Veteran filed a notice of disagreement with the assigned initial rating, and the RO issued a statement of the case (SOC).  He did not file a substantive appeal to the SOC.  Consequently, the issue of a higher initial rating for depression is not currently on appeal.  38 C.F.R. §§ 20.200, 20.202.

Review of the Virtual VA electronic folder (efolder) includes the Informal Hearing Presentation submitted by the Veteran's representative.  No other pertinent evidence is located in either the Virtual VA or Veterans Benefits Management System (VBMS) efolders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed left hip disability is secondary to his service-connected bilateral knee and back disabilities.  Under 38 C.F.R. § 3.310, secondary service connection is warranted for any disability caused or aggravated by a service-connected disability.  The Veteran was afforded a VA hip examination in July 2010.  The VA examiner opined that the Veteran's left hip disability was not caused by or a result of his service-connected bilateral knee and back disabilities.    

The Court has suggested that general phrases such as "related to" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Hence, the July 2010 VA medical opinion does not adequately address the possibility of aggravation.  Another medical opinion is necessary to consider the issue of aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records after April 2010 and associate them with the claims folder.  Efforts to obtain these records must continue until it is determined that the further efforts would be futile.  In the event requested records cannot be located, documentation of the search efforts must be reflected in the claims folder with notice to the Veteran and his representative.  

Request that the Veteran identify any recent pertinent private treatment records and furnish appropriate authorization for the release of private medical records.  
If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

2.  After associating all newly generated medical records with claims folder, contact an appropriate clinician for a medical opinion.  The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA/VBMS efolders, must be made available for review of the Veteran's pertinent medical history.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that left hip disability was caused by or made worse by service-connected bilateral knee and lumbar spine disabilities.  

The examiner must provide a complete rationale for each opinion-causation and aggravation.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)  

3.  After completing all development required to adjudicate the Veteran's claim, re-adjudicate the service connection issue.  If the benefit sought remains denied with respect to either knee, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



